W. Allen, J.
This ease was confused at the trial and at the argument by surmises as to what might have been the effect had the sale been made in Philadelphia. There was no evidence of a sale there. The place of sale was where the sale was completed by delivery. Both of the witnesses testified that the goods were to be délivered, and were delivered, in Pawtucket; and also — what is of consequence only as bearing on the question of the place of delivery — that the plaintiff was to pay, and did pay, the freight to Pawtucket. The testimony, if believed, proved a sale made in Rhode Island, illegal and void by its laws; and the instruction that, if the sale was made in Pawtucket, and was made for the purpose of enabling the defendant to violate the laws of Rhode Island, the action could not be sustained, was all that was required. The evidence objected to was clearly competent to show the purpose. The plaintiff had no cause of complaint on account of the refusal to give instructions asked, or of the instructions given. Suit v. Woodhall, 113 Mass. 391.

Exceptions overruled.